Citation Nr: 0613990	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-12 712	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for surgical removal of epithelioid angiosarcoma with rib 
resection, status post spinal fusion, prior to October 30, 
2003.

2.  Entitlement to an initial rating higher than 20 percent 
for paresis of the left flank musculature, secondary to 
service-connected residuals of angiosarcoma, prior to October 
30, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.

This matter initially came comes before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The veteran testified at an 
October 2003 Travel Board hearing but the transcript of that 
hearing was, unfortunately, lost.  The veteran subsequently 
testified at a January 2005 videoconference hearing.  Both 
Veterans Law Judges (VLJs) before whom the veteran testified 
have signed this decision below.  In April 2005, the Board 
remanded both claims.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran has not at any time during 
the appeal period undergone removal of more than one rib, or 
thoracoplasty performed for collapse therapy or to accomplish 
obliteration of space.

2.  The preponderance of the competent, probative evidence of 
record reflects that, while there was some flaccidity of 
muscles and significant weakness (1/5) in the left flank 
muscle, there were no ragged, depressed or adherent scars 
indicating wide damage to muscle groups, loss of deep fascia 
or muscle substance, muscles swelling or hardening abnormally 
in contraction, severe impairment of strength endurance or 
coordinated movement, X-ray evidence of minute multiple 
scattered foreign bodies, unusual adhesion of the cars, 
diminished muscle excitability, or atrophy of any muscle 
groups during the entire appeal period.

CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating 
higher than 10 percent for residuals of removal of 
epithelioid angiosarcoma with rib resection, status post 
spinal fusion.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.54, 4.56, 4.59, 4.71a, Diagnostic Code 
5297 (2005).

2.  The criteria have not been met for an initial rating 
higher than 20 percent for paresis of the left flank 
musculature (Muscle Group XX), residuals of angiosarcoma 
removal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.54, 4.56, 4.59, 4.73, Diagnostic Code 5320 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims such as those here that were filed prior to its 
effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003). In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the United States Court of Appeals 
for Veterans Claims (Court) discussed both the timing and 
content of the VCAA's notice requirements.  In VAOPGCPREC 7-
2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, No. 05-7157, (Fed. Cir. April 5, 2006).  
The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's August 1994 and August 1999 rating decisions 
took place prior to enactment of the VCAA, and, therefore, 
prior to any VCAA notification.  However, subsequent to 
enactment of the VCAA, and prior to its most recent, 
September 2005 readjudication of the veteran's claims, VA 
provided VCAA notice in the Appeals Management Center's 
(AMC's) April 2005 letter.  This letter met the notice 
requirement.  In it, the AMC told the veteran it was working 
on his claims for higher initial ratings for his left flank 
musculature paresis and epithelioid angiosarcoma with rib 
resection, and explained in an attachment entitled, "What 
the Evidence Must Show," that to establish entitlement to an 
increased evaluation, the evidence had to show that a 
service-connected disability had gotten worse.  The letter 
also indicated, in an attachment entitled "How You Can Help 
and How VA Can Help You," the information or evidence needed 
from the veteran and the respective responsibilities of the 
veteran and VA in obtaining additional Federal and non-
Federal evidence.  The AMC also wrote, on the second page of 
the letter, "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  Thus, the AMC's April 
2005 letter complied with the all of the elements of the 
notice requirement.  Mayfield, 19 Vet. App. at 127.  In 
addition, the AMC included in its September 2005 SSOC the 
text of VCAA implementing regulation 38 C.F.R. § 3.159 
(2005).  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).  This letter and SSOC  constituted 
subsequent VA process that afforded the veteran a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA essentially cured any error in the timing of VCAA notice 
and satisfied the purpose behind the notice requirement.  It 
is therefore not prejudicial for the Board to proceed to 
finally decide this appeal.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
Here, the veteran was not provided with information regarding 
the effective date that benefits would increase should his 
claim be granted.  However, the Board nevertheless finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Because the Board will deny the increased ratings 
claims in this case, any questions as to the appropriate 
effective date to be assigned are rendered moot, as there is 
no effective date to assign.

Moreover, VA obtained all identified treatment records, 
including those referenced in the Board's April 2005 remand, 
Stegall v. West, 11 Vet. App. 268, 271 (1998), and there is 
no indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
Indeed, the veteran indicated in his April 2005 Statement in 
Support of Claim (VA Form 21-4138) that he had no further 
evidence to submit.  VA thus complied with the VCAA's duty to 
assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran timely appealed the evaluations initially 
assigned for his epithelioid angiosarcoma residuals and left 
flank musculature paresis, in September 1994 and August 2000, 
respectively.  Thus, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claims when the disabilities may have been more severe than 
at other times during the course of the appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Board notes that the veteran was granted a total 
disability rating based on individual unemployability (TDIU) 
effective October 30, 2003, and stated at the January 2005 
videoconference hearing that as of that date he was satisfied 
with his rating and consequently there was no appeal of his 
disability as of October 30, 2003 or the assignment of that 
effective date. (Hearing transcript, p. 9).

Both disabilities at issue here relate to treatment for his 
removal of epithelioid angiosarcoma, for which the veteran 
underwent a February 1994 left thoracotomy.

The veteran's epithelioid angiosarcoma with rib resection is 
rated under 38 C.F.R. § 4.71a, DC 5297, applicable to removal 
of the ribs.  Under DC 5297, a 10 percent rating is warranted 
for removal of one rib or resection of two or more ribs 
without regeneration; a 20 percent rating requires removal of 
two ribs, 30 percent for three or four; 40 percent for five 
or six; and 50 percent for more than six ribs.  The Notes 
following DC 5297 provide that the rating for rib resection 
or removal is not to be applied with ratings for purulent 
pleurisy, lobectomy, pneumonectomy, or injuries of the 
pleural cavity, but rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with 
the rating for lung collapse, or with the rating for 
lobectomy, pneumonectomy, or the graduated ratings for 
pulmonary tuberculosis. 38 C.F.R. § 4.71a, DC 5297, Notes 1 
and 2.

Thus, the only possible higher ratings here are for removal 
of two or more ribs, or where rib resection has occurred in 
thoracoplasty for collapse therapy or to accomplish 
obliteration of space.  The veteran is not entitled to a 
rating higher than 10 percent because none of these have been 
present at any time during the appeal period.  The February 
1994 procedure was described in the discharge summary 
dictated by Dr. "C.B." as left thoracotomy, resection of 
left 11/12 rib with local biopsy.  The February 1994 biopsy 
report described the operation as left 12th rib resection, 
resection angiosarcoma left rib.  There is no mention of 
collapse therapy or obliteration of space in the February 
1994 discharge summary or treatment records associated with 
the surgery.  The August 1994 VA examination noted in the 
medical history removal of the twelfth rib and partial 
removal of the eleventh, and the X-ray impression included 
apparent resections of the 12th and 11th ribs with metallic 
clips and no recent fractures or acute bony changes.

In addition, an August 1995 letter from the secretary of the 
radiation oncology department that treated the veteran after 
surgery described the procedure as resection of the left 
twelfth rib.  Then, after four years of remission, a lesion 
consistent with sarcoma was discovered on the T-11 vertebra.  
The thoracic surgery portion of the procedure, as described 
by Dr. "P.F.", noted the previous resection of the twelfth 
rib and resection of a portion of the eleventh rib.  In this 
procedure, a portion of the tenth rib was resected.  There is 
no indication in this or the other, neurosurgical portion of 
the operation report, dictated by Dr. "W.W.", or the August 
1998 discharge summary, of additional rib removal, of 
thoracoplasty for collapse therapy or obliteration of space, 
but, rather, removal of the tumor along with the disk between 
T10-T11 and T11-T12 and the vertebral body of T11, and the 
insertion of hardware, i.e., spinal fusion.  There is no 
indication in any of the subsequent VA outpatient treatment 
(VAOPT) records that there was more than one rib removed, or 
that there was thoracoplasty performed for collapse therapy 
or to accomplish obliteration of space.  The only mention of 
more than one rib being removed is in the medical history 
section of the May 1999 VA examination, which states that the 
left 11th and 12th ribs were taken out in February 1994.  
However, this appears to be a misstatement that is not based 
on the clinical evidence, as the other documents in the 
claims file, including the August 1994 VA examination X-ray 
report, noted only resection or partial removal of the 12th 
rib, and this latter conclusion is therefore entitled to 
greater weight.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence).

In sum, the preponderance of the medical evidence indicates 
that the veteran has not at any time during the appeal period 
undergone removal of more than one rib, or thoracoplasty 
performed for collapse therapy or to accomplish obliteration 
of space, and his disability therefore more nearly 
approximates the criteria required for the 10 percent 
criteria under DC 5297 for removal of the ribs.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
the claim for an initial rating higher than 10 percent for 
epithelioid angiosarcoma is must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

The veteran's paresis of the left flank musculature is rated 
under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5320 (2005) for 
rating muscle group XX.  The function of this muscle group is 
postural support of the body, extension and lateral movements 
of the spine.  The spinal muscles involved are those of the 
sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions).  There are two sets of rating 
criteria within DC 5320, applicable to: 1) the cervical and 
thoracic region and 2) the lumbar region.  As indicated in 
the above discussion of the veteran's rib removal and 
resection surgery that resulted in the veteran's left flank 
musculature paresis, the thoracic region was the one directly 
affected by the surgery.  Thus, although there are some 
symptoms relating to the lumbar region, the Muscle Group XX 
disability will be evaluated under the criteria applicable to 
the cervical and thoracic region. 

Pursuant to DC 5320, cervical and thoracic region, a 10 
percent rating is warranted if impairment of Muscle Group XX 
is moderate, a 20 percent rating is warranted if the 
impairment is moderately severe, and a 40 percent rating is 
warranted if the impairment is severe.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 4.56(c) 
(2005).  38 C.F.R. § 4.56(d) defines the terms used in 
assessing muscle injuries, including "moderate," 
"moderately severe" and "severe," using terms applicable 
to bullet, shell, or fragment wounds, but these definitions 
can be applied analogously to the muscle injuries that the 
veteran suffered as a result of his surgery for his 
epithelioid angiosarcoma.  38 C.F.R. § 4.20 (2005).

As the veteran is currently receiving a 20 percent rating for 
moderately severe muscle injury, the only question under the 
schedular criteria is whether he is entitled to a higher, 40 
percent rating for severe muscle injury.

Under 38 C.F.R. § 4.56(d)(3) (2005), moderately severe 
disability of a muscle results from an injury that resulted 
in a through and through or deep penetrating wound, with 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular scarring, and prolonged hospitalization.  The 
medical evidence will reflect a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, if present, and evidence of inability to keep up 
with work requirements.  Clinical findings will include 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

Under 38 C.F.R. § 4.56(d)(4) (2005), severe muscle disability 
is shown by a through and through or deep penetrating wound, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring, and 
prolonged hospitalization.  There is a record of consistent 
complaint of the cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to the affected muscle groups.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area.  Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle.

The evidence reflects that the veteran has not had the 
symptoms showing severe as opposed to moderately severe 
muscle disability at any time during the appeal period.  The 
May 1999 VA general medical examination, which was the basis 
for the claim for service connection for paresis of the left 
flank musculature that was granted, reviewed the history of 
treatment for the epithelioid angiosarcoma, and concluded 
that the "symptoms have pretty much resolved."  Examination 
revealed three scars relating to the epithelioid 
angiosarcoma, a 15 centimeter scar in the right thoracic 
region, a 30 cm. scar in the right flank, a 5 cm. scar in the 
right low back.  There was a slight bulge in the abdominal 
musculature on the left flank due to the surgery.  There was 
also weakness in the left flank musculature, left low back, 
and nerves in the low back.  Muscle strength in the left 
flank muscle was 1/5 and 5/5 elsewhere, with sensory exam, 
gait, stance, and coordination normal, cranial nerves, pain, 
touch, temperature, vibration, and position intact and deep 
tendon reflexes normal.  

At the May 1999 VA spine examination, the veteran noted 
thoracic discomfort with bending, thoracic stiffness due to 
the rods placed in his back, fatigability due to pain and 
stiffness in the mid-back, flare-ups with lifting and bending 
alleviated by rest, but no loss of sensation in the low back 
or flank area.  On examination, there was deformity in the 
thoracic region of the spine, due to the rods, flaccidity in 
the paraspinal musculature in the left lumbar region, 
deformation of the back musculature due to flaccidity in the 
left lumbar region and left flank, but no neurological 
abnormalities, dysthesia or anesthesia.  Private treatment 
notes including Dr. "C.B.'s" notes of April 2003 noted 
decreased shoulder shrug on the left, and decreased 
internal/external rotation and abduction/adduction, 
significant discomfort with resistance testing, no gross 
instability, pain throughout the thoracic and lumbar 
paraspinal musculature on palpation, with limited range of 
motion, stiffness, and multiple ecchymotic areas over the 
back. 

Thus, there are very few if any symptoms showing severe as 
opposed to moderately severe muscle disability.  While there 
was some flaccidity of muscles and significant weakness (1/5) 
in the left flank muscle, there are no objective findings of 
raged, depressed or adherent scars indicating wide damage to 
muscle groups, loss of deep fascia or muscle substance, soft 
flabby muscles, muscles swelling or hardening abnormally in 
contraction, severe impairment of strength endurance or 
coordinated movement, X-ray evidence of minute multiple 
scattered foreign bodies, unusual adhesion of the cars, 
diminished muscle excitability, or atrophy of any muscle 
groups.  Moreover, although the veteran experienced the 
cardinal signs of  muscle disability such as discomfort and 
fatigability due to pain and stiffness, consistent complaint 
of these signs and symptoms are is a factor listed in the 
moderately severe category of muscle disability as well as 
the severe category.

In sum, the symptoms of the veteran's left flank musculature 
paresis more nearly approximate those in the criteria for 
moderately severe muscle injury than severe muscle injury.  
38 C.F.R. § 4.7 (2005).  As the preponderance of the evidence 
is thus shows that the veteran is not entitled to a higher, 
40 percent rating under DC 5320, the benefit-of-the-doubt 
doctrine is therefore not for application and the claim for a 
higher initial rating for left flank musculature paresis must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-
20 (1996).

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  To the extent 
that these considerations are relevant to the disabilities 
the present case, the Board finds that the symptoms 
experienced by the veteran are already contemplated by the 
governing rating criteria, in particular the loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain 
considered the cardinal signs and symptoms of muscle 
disability.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, although the veteran has been 
hospitalized for the surgeries relating to his epithelioid 
angiosarcoma, he has not required frequent subsequent 
hospitalization.  Moreover, there is no indication in the 
record that the average industrial impairment from either the 
rib removal and resection or the left flank musculature 
paresis is in excess of that contemplated by the assigned 
evaluation, particularly in light of the normal gait, stance, 
and coordination found at the May 1999 VA examination.  Nor 
is there any indication that application of the schedular 
criteria applicable to either disability has otherwise been 
rendered impractical.  Thus, referral of this case for extra-
schedular consideration is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, the veteran noted in his November 2005 letter and at 
the January 2005 videoconference hearing that his surgeries 
have resulted in the placement of much "hardware" inside of 
his body, and this is supported by the X-ray evidence he has 
submitted.  However, the amount of hardware used for surgical 
repair of a disability and left in a veteran's body does not 
in and of itself warrant a higher rating on a schedular or 
extraschedular basis, and the above discussion reflects that 
the veteran is not entitled to a higher rating on any other 
basis.


ORDER

The claim for an initial rating higher than 10 percent for 
removal of epithelioid angiosarcoma with rib resection, 
status post spinal fusion, prior to October 30, 2003, is 
denied.

The claim for an initial rating higher than 20 percent for 
paresis of the left flank musculature, secondary to service-
connected residuals of angiosarcoma, prior to October 30, 
2003 is denied.


______________________________         
________________________________
         RENÉE M. PELLETIER                                     
D. C. SPICKLER
           Veterans Law Judge,                                        
Veterans Law Judge,
       Board of Veterans' Appeals                             
Board of Veterans' Appeals


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


